DETAILED ACTION
This office action is in response to RCE and Amendment filed on 02/07/2022.
Claims 1, 3 – 17 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
Response to Arguments
In the Arguments/Remarks, Applicant argued that the combination of She and Cheaz does not teach or suggest the amended limitation of claim 1, “determining whether the vehicle is able to travel even with the article, corresponding to the request for receiving the article provided from the vehicle, being provided to the other vehicle when determining that the other vehicle outputs information regarding the request for receiving the article provided from the vehicle;” (Remarks, page 7 -8).

Examiner respectfully disagreed with the argument. Applicant admitted in the Remark, page 8 that Cheaz discloses “a server to detect one or more second vehicle that can provide a first vehicle with service and/or good when receiving a request from the first autonomous vehicle for the services and/or goods.” Examiner would like to point out that the second autonomous vehicle is dispatched from vendors or gas stations that have available goods and/or services that could fulfill the request from the 
For at least the reason above, Applicant argument is not persuasive. The previous ground of rejection is believed to be sustained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 - 6, 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over over She et al. (Publication No. US 20180096602 A1; hereafter She) in view of Cheaz et al. (Publication No. US 20180025635 A1; hereafter Cheaz).
	
Regarding to claim 1, She teaches a vehicle that travels autonomously ([Par. 0013], “The computer 110 may operate the vehicle 100 in an autonomous or semi-autonomous mode. For purposes of this disclosure, an autonomous mode is defined as one in which each of vehicle 100 propulsion”), comprising:
a processor ([Par. 0012], “The computer 110 includes a processor and a memory such as are known”) configured to execute: 
	detecting or estimating travel inability of the vehicle;
([Par. 0022], “The computer 110 may be programmed to detect a failure or fault in a various components of the vehicle 100 such as the sensors 125, e.g., a camera sensor 125. For example, an overheated camera may be partially or fully unable to function properly and detect other vehicle 100 proximate to the vehicle 100”

[Par. 0022], “The term “fault” as used herein may refer to any failure or malfunction of a vehicle 100, 101 components, e.g., a root-cause fault such as a disconnected sensor cable, a physically broken or otherwise disrupted sensor, etc., or a failure generated by a root-cause such as interrupted communication on a vehicle communication bus”).

	outputting, when detecting or estimating the travel inability of the vehicle, information regarding a request for receiving assistance provided from another vehicle to avoid the travel inability; ([Par. 0029], “computer 110 may be programmed to select one of the vehicles 100 as the first vehicle 100, and to transmit the request for assistance to the selected first vehicle 100. Selecting the first vehicle 100 may be based on location, direction of movement, and/or distance of the first vehicle 100 relative to the second vehicle 101” wherein the terms “first vehicle” and “second vehicle” can be interchangeable in a group of vehicles. The “first vehicle” refers to a vehicle that receives a request message, and the “second vehicle” refers a vehicle that outputs a request.) 
	determining that the other vehicle outputs the information regarding a request for receiving assistance;  ([Par. 0025], “the vehicle 100 computer 110 is programmed to receive a message from a second vehicle 101 indicating an event. An “event” is defined herein as a failure or malfunction of a second vehicle 101 component or subsystem, such as a sensor 125”) and 
performing a prescribed process for providing assistance corresponding to the request to the request for receiving assistance provided from the vehicle to the other vehicle ([Par. 0026], “Upon receiving notification of an event in a second vehicle 101, the first vehicle 100 computer110 is further programmed to modify an area of control 205 of the first vehicle 100 to include a location of the second vehicle 101, and to provide one or more control instructions, e.g., a brake instruction, to the second vehicle 101” where it is interpreted as after receiving a request for assistance from a disable vehicle, the “first vehicle” performs a prescribed process to provide control instructions to the disable vehicle to avoid travel inability).

	She teaches to provide vehicle to vehicle assistance as described above, but does not explicitly disclose the assistance corresponding to the request could be to provide an article, the article usable in the vehicle and the other vehicle; determining whether the vehicle is able to travel even with the article, corresponding to the request for receiving the article provided from the vehicle, being provided to the other vehicle when determining that the other vehicle outputs information regarding the request for receiving the article provided from the vehicle before performing a prescribed process for providing the article.

	However, Cheaz the assistance corresponding to the request could be to provide an article, the article usable in the vehicle and the other vehicle; ([Par. 0034], “the server computer 54 receives a request from a first autonomous vehicle for services and/or goods (step 102). The services and/or goods, may be, but are not limited to, fuel, food, automobile parts, air pressure, medical emergency items such as bandages, ointments, or other first aid supplies etc . . . , or other items which are currently available for sale at gas station.”;  [Par. 0051], “When the second vehicle reaches the first autonomous vehicle, the second vehicle sends a request to the first autonomous vehicle regarding the refueling. The first autonomous vehicle accepts the request and controls the movement (speed, steering, braking, etc. . . . ) of the second vehicle, the connection between the first autonomous vehicle and the second vehicle, and the transfer of the fuel itself from the second vehicle to the first autonomous vehicle.” wherein the request “services/goods” reads on the “article”, an example of the “services/goods” could be “fuel”. The fuel is usable in both first and second vehicles. The event could be when the autonomous vehicle requests for refueling.)

determining whether the vehicle is able to travel even with the article, corresponding to the request for receiving the article provided from the vehicle, being provided to the other vehicle when determining that the other vehicle outputs information regarding the request for receiving the article provided from the vehicle before performing a prescribed process for providing the article. ([Par. 0034], “The services and/or goods, may be, but are not limited to, fuel, food, automobile parts, air pressure, medical emergency items such as bandages, ointments, or other first aid supplies etc . . . , or other items which are currently available for sale at gas station. The request may additionally include a location of the first autonomous vehicle and a unique vehicle identifier. The request may be sent to the server computer via a cellular network. The server computer may manage multiple vendors of goods and services or may manage a single vendor.”; [Par. 0035], “The server computer detects one or more second vehicles which can provide the services and/or goods within a threshold distance of the first autonomous vehicle (step 104), for example by the service provider program 67. The threshold distance may be conveyed by the user of the first autonomous vehicle or by the vendor of the goods and services which will dispatch the second vehicle to the first autonomous vehicle.” [Par. 0036 – 0037], “

The request to the second vehicle preferably includes what services or goods, a geolocation of the first autonomous vehicle, the vehicle identifier of the first autonomous vehicle, information needed to establish proof of identity of the two vehicles, payment information and other information. Proof of either of the two vehicles may be carried out using PKI electronic signatures, client certificates, a onetime use electronic token exchange or other methods. Periodic updates associated with the location of the first autonomous vehicle may be sent to the second vehicle during the course of travel of the second vehicle to the first autonomous vehicle. The updated information may include location, speed and destination. After step 106, the server computer 54 may receive a message from either the second vehicle or the first autonomous vehicle when the transfer of goods and/or services to the first autonomous vehicle is complete.” This is interpreted as after receiving a request for receiving goods/services  from a first autonomous vehicle, the server could locate the nearest vendors or gas station that could fulfill the request. Once a vendor or gas station have available goods/serves as requested by the first autonomous vehicle, the server could dispatch a second autonomous vehicle travels from the selected vendor or gas station to deliver requested goods/services to the first autonomous vehicle. It is inherent that the server could only dispatch the second autonomous vehicle if it is able to fulfill the request and able to travel back to base after transferring goods/services.)


	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify She to incorporate the teaching of Cheaz. The modification would have been obvious because by providing appropriate goods and services as requested, it allows the disabled vehicle to receive needed assistance to maintain its ability to travel. 
	

Regarding to claim 3, She teaches a method of information processing, comprising:
	detecting or estimating travel inability of an own vehicle that travels autonomously; 
[Par. 0013], “The computer 110 may operate the vehicle 100 in an autonomous or semi-autonomous mode. For purposes of this disclosure, an autonomous mode is defined as one in which each of vehicle 100 propulsion”

([Par. 0022], “The computer 110 may be programmed to detect a failure or fault in a various components of the vehicle 100 such as the sensors 125, e.g., a camera sensor 125. For example, an overheated camera may be partially or fully unable to function properly and detect other vehicle 100 proximate to the vehicle 100”

[Par. 0022], “The term “fault” as used herein may refer to any failure or malfunction of a vehicle 100, 101 components, e.g., a root-cause fault such as a disconnected sensor cable, a physically broken or otherwise disrupted sensor, etc., or a failure generated by a root-cause such as interrupted communication on a vehicle communication bus”).

	outputting, when detecting or estimating the travel inability of the own vehicle, information regarding a request for receiving assistance provided from another vehicle to avoid the travel inability; 
[Par. 0029], “computer 110 may be programmed to select one of the vehicles 100 as the first vehicle 100, and to transmit the request for assistance to the selected first vehicle 100. Selecting the first vehicle 100 may be based on location, direction of movement, and/or distance of the first vehicle 100 relative to the second vehicle 101” wherein the term “first vehicle” and “second vehicle” can be interchangeable in a group of vehicles. The “first vehicle” refers to a vehicle that receives a request message, and the “second vehicle” refers a vehicle that outputs a request.) 
	determining that the other vehicle outputs information regarding a request for receiving an assistance provided from the own vehicle; ([Par. 0025], “the vehicle 100 computer 110 is programmed to receive a message from a second vehicle 101 indicating an event. An “event” is defined herein as a failure or malfunction of a second vehicle 101 component or subsystem, such as a sensor 125”); and 
performing, when determining that the other vehicle outputs the information regarding the request for receiving the assistance provided from the own vehicle, a prescribed process for providing assistance corresponding to the request for receiving the assistance provided from the own vehicle to the other vehicle. ([Par. 0026], “Upon receiving notification of an event in a second vehicle 101, the first vehicle 100 computer110 is further programmed to modify an area of control 205 of the first vehicle 100 to include a location of the second vehicle 101, and to provide one or more control instructions, e.g., a brake instruction, to the second vehicle 101” where it is interpreted as after receiving a request for assistance from a disable vehicle, the “first vehicle” performs a prescribed process to provide control instructions to the disable vehicle to avoid travel inability).

	She teaches to provide vehicle to vehicle assistance as described above, but does not explicitly disclose the assistance corresponding to the request could be to provide an article, the article usable in the own vehicle and the other vehicle; determining whether the own vehicle is able to travel even with the article, corresponding to the request for receiving the article provided from the vehicle, being provided to the other vehicle when determining that the other vehicle outputs information regarding the request for receiving the article provided from the own vehicle before performing a prescribed process for providing the article.

	However, Cheaz the assistance corresponding to the request could be to provide an article, the article usable in the own vehicle and the other vehicle; ([Par. 0034], “the server computer 54 receives a request from a first autonomous vehicle for services and/or goods (step 102). The services and/or goods, may be, but are not limited to, fuel, food, automobile parts, air pressure, medical emergency items such as bandages, ointments, or other first aid supplies etc . . . , or other items which are currently available for sale at gas station.”;  [Par. 0051], “When the second vehicle reaches the first autonomous vehicle, the second vehicle sends a request to the first autonomous vehicle regarding the refueling. The first autonomous vehicle accepts the request and controls the movement (speed, steering, braking, etc. . . . ) of the second vehicle, the connection between the first autonomous vehicle and the second vehicle, and the transfer of the fuel itself from the second vehicle to the first autonomous vehicle.” wherein the request “services/goods” reads on the “article”, an example of the “services/goods” could be “fuel”. The fuel is usable in both first and second vehicles. The event could be when the autonomous vehicle requests for refueling.)

determining whether the own vehicle is able to travel even with the article, corresponding to the request for receiving the article provided from the own vehicle, being provided to the other vehicle when determining that the other vehicle outputs information regarding the request for receiving the article provided from the own vehicle before performing a prescribed process for providing the article. ([Par. 0034], “The services and/or goods, may be, but are not limited to, fuel, food, automobile parts, air pressure, medical emergency items such as bandages, ointments, or other first aid supplies etc . . . , or other items which are currently available for sale at gas station. The request may additionally include a location of the first autonomous vehicle and a unique vehicle identifier. The request may be sent to the server computer via a cellular network. The server computer may manage multiple vendors of goods and services or may manage a single vendor.”; [Par. 0035], “The server computer detects one or more second vehicles which can provide the services and/or goods within a threshold distance of the first autonomous vehicle (step 104), for example by the service provider program 67. The threshold distance may be conveyed by the user of the first autonomous vehicle or by the vendor of the goods and services which will dispatch the second vehicle to the first autonomous vehicle.” [Par. 0036 – 0037], “The request to the second vehicle preferably includes what services or goods, a geolocation of the first autonomous vehicle, the vehicle identifier of the first autonomous vehicle, information needed to establish proof of identity of the two vehicles, payment information and other information. Proof of either of the two vehicles may be carried out using PKI electronic signatures, client certificates, a onetime use electronic token exchange or other methods. Periodic updates associated with the location of the first autonomous vehicle may be sent to the second vehicle during the course of travel of the second vehicle to the first autonomous vehicle. The updated information may include location, speed and destination. After step 106, the server computer 54 may receive a message from either the second vehicle or the first autonomous vehicle when the transfer of goods and/or services to the first autonomous vehicle is complete.” This is interpreted as after receiving a request for receiving goods/services  from a first autonomous vehicle, the server could locate the nearest vendors or gas station that could fulfill the request. Once a vendor or gas station have available goods/serves as requested by the first autonomous vehicle, the server could dispatch a second autonomous vehicle travels from the selected vendor or gas station to deliver requested goods/services to the first autonomous vehicle. It is inherent that the server could only dispatch the second autonomous vehicle if it is able to fulfill the request and able to travel back to base after transferring goods/services.)


	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify She to incorporate the teaching of Cheaz. The modification would have been obvious because by providing appropriate goods and services as requested, it allows the disabled vehicle to receive needed assistance to maintain its ability to travel. 

Regarding to claim 4, She teaches a non-transitory computer readable medium storing a program which when executed by a computer causes the computer to perform a method ([Par. 0034], “The instructions may embody one or more of the methods or logic as described herein. In a particular embodiment, the instructions may reside completely, or at least partially, within any one or more of the
memory 506, the computer readable medium, and/or within the processor 504 during execution of the Instructions”), the method comprising:
	detecting or estimating travel inability of an own vehicle that travels autonomously 
[Par. 0013], “The computer 110 may operate the vehicle 100 in an autonomous or semi-autonomous mode. For purposes of this disclosure, an autonomous mode is defined as one in which each of vehicle 100 propulsion”

([Par. 0022], “The computer 110 may be programmed to detect a failure or fault in a various components of the vehicle 100 such as the sensors 125, e.g., a camera sensor 125. For example, an overheated camera may be partially or fully unable to function properly and detect other vehicle 100 proximate to the vehicle 100”

[Par. 0022], “The term “fault” as used herein may refer to any failure or malfunction of a vehicle 100, 101 components, e.g., a root-cause fault such as a disconnected sensor cable, a physically broken or otherwise disrupted sensor, etc., or a failure generated by a root-cause such as interrupted communication on a vehicle communication bus”).

	outputting, when detecting or estimating the travel inability of the own vehicle, information regarding a request for receiving assistance provided from another vehicle to avoid the travel inability 
[Par. 0029], “computer 110 may be programmed to select one of the vehicles 100 as the first vehicle 100, and to transmit the request for assistance to the selected first vehicle 100. Selecting the first vehicle 100 may be based on location, direction of movement, and/or distance of the first vehicle 100 relative to the second vehicle 101” wherein the term “first vehicle” and “second vehicle” can be interchangeable in a group of vehicles. The “first vehicle” refers to a vehicle that receives a request message, and the “second vehicle” refers a vehicle that outputs a request.) 
	determining that the other vehicle outputs the information regarding the request for receiving an assistance provided from the own vehicle; ([Par. 0025], “the vehicle 100 computer 110 is programmed to receive a message from a second vehicle 101 indicating an event. An “event” is defined herein as a failure or malfunction of a second vehicle 101 component or subsystem, such as a sensor 125”); and 
performing, when determining that the other vehicle outputs the information regarding the request for receiving assistance provided from the own vehicle, a prescribed process for providing the assistance corresponding to the request for receiving the article provided from the own vehicle to the other vehicle. ([Par. 0026], “Upon receiving notification of an event in a second vehicle 101, the first vehicle 100 computer110 is further programmed to modify an area of control 205 of the first vehicle 100 to include a location of the second vehicle 101, and to provide one or more control instructions, e.g., a brake instruction, to the second vehicle 101” where it is interpreted as after receiving a request for assistance from a disable vehicle, the “first vehicle” performs a prescribed process to provide control instructions to the disable vehicle to avoid travel inability).

	She teaches to provide vehicle to vehicle assistance as described above, but does not explicitly disclose the assistance corresponding to the request could be to provide an article, the article usable in the own vehicle and the other vehicle; determining whether the own vehicle is able to travel even with the article, corresponding to the request for receiving the article provided from the vehicle, being provided to the other vehicle when determining that the other vehicle outputs information regarding the request for receiving the article provided from the own vehicle before performing a prescribed process for providing the article.

	However, Cheaz the assistance corresponding to the request could be to provide an article, the article usable in the own vehicle and the other vehicle; ([Par. 0034], “the server computer 54 receives a request from a first autonomous vehicle for services and/or goods (step 102). The services and/or goods, may be, but are not limited to, fuel, food, automobile parts, air pressure, medical emergency items such as bandages, ointments, or other first aid supplies etc . . . , or other items which are currently available for sale at gas station.”;  [Par. 0051], “When the second vehicle reaches the first autonomous vehicle, the second vehicle sends a request to the first autonomous vehicle regarding the refueling. The first autonomous vehicle accepts the request and controls the movement (speed, steering, braking, etc. . . . ) of the second vehicle, the connection between the first autonomous vehicle and the second vehicle, and the transfer of the fuel itself from the second vehicle to the first autonomous vehicle.” wherein the request “services/goods” reads on the “article”, an example of the “services/goods” could be “fuel”. The fuel is usable in both first and second vehicles. The event could be when the autonomous vehicle requests for refueling.)

determining whether the own vehicle is able to travel even with the article, corresponding to the request for receiving the article provided from the own vehicle, being provided to the other vehicle when determining that the other vehicle outputs information regarding the request for receiving the article provided from the own vehicle before performing a prescribed process for providing the article. ([Par. 0034], “The services and/or goods, may be, but are not limited to, fuel, food, automobile parts, air pressure, medical emergency items such as bandages, ointments, or other first aid supplies etc . . . , or other items which are currently available for sale at gas station. The request may additionally include a location of the first autonomous vehicle and a unique vehicle identifier. The request may be sent to the server computer via a cellular network. The server computer may manage multiple vendors of goods and services or may manage a single vendor.”; [Par. 0035], “The server computer detects one or more second vehicles which can provide the services and/or goods within a threshold distance of the first autonomous vehicle (step 104), for example by the service provider program 67. The threshold distance may be conveyed by the user of the first autonomous vehicle or by the vendor of the goods and services which will dispatch the second vehicle to the first autonomous vehicle.” [Par. 0036 – 0037], “The request to the second vehicle preferably includes what services or goods, a geolocation of the first autonomous vehicle, the vehicle identifier of the first autonomous vehicle, information needed to establish proof of identity of the two vehicles, payment information and other information. Proof of either of the two vehicles may be carried out using PKI electronic signatures, client certificates, a onetime use electronic token exchange or other methods. Periodic updates associated with the location of the first autonomous vehicle may be sent to the second vehicle during the course of travel of the second vehicle to the first autonomous vehicle. The updated information may include location, speed and destination. After step 106, the server computer 54 may receive a message from either the second vehicle or the first autonomous vehicle when the transfer of goods and/or services to the first autonomous vehicle is complete.” This is interpreted as after receiving a request for receiving goods/services  from a first autonomous vehicle, the server could locate the nearest vendors or gas station that could fulfill the request. Once a vendor or gas station have available goods/serves as requested by the first autonomous vehicle, the server could dispatch a second autonomous vehicle travels from the selected vendor or gas station to deliver requested goods/services to the first autonomous vehicle. It is inherent that the server could only dispatch the second autonomous vehicle if it is able to fulfill the request and able to travel back to base after transferring goods/services.)


	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify She to incorporate the teaching of Cheaz. The modification would have been obvious because by providing appropriate goods and services as requested, it allows the disabled vehicle to receive needed assistance to maintain its ability to travel. 

Regarding to claim 5, the combination of She and Cheaz teaches the vehicle of claim 1.
Cheaz further teaches wherein the prescribed process includes a process of generating an operation command for the vehicle to move to a location for providing the article corresponding to the request for receiving the article provided from the vehicle to the other vehicle. ([Par. 0050 – 0051], “Based on the location of the first autonomous vehicle, the server computer obtains at least one gas station with a second vehicle which can recharge or deliver the fuel to the first autonomous vehicle. The second vehicle may be a manned vehicle (SAE levels 0-2or NHTSA levels 1-2) or an autonomous vehicle (greater than level 3). The second vehicle is dispatched to the first autonomous vehicle to provide refueling or recharging … When the second vehicle reaches the first autonomous vehicle, the second vehicle sends a request to the first autonomous vehicle regarding the refueling. The first autonomous vehicle accepts the request and controls the movement (speed, steering, braking, etc. . . . ) of the second vehicle, the connection between the first autonomous vehicle and the second vehicle, and the transfer of the fuel itself from the second vehicle to the first autonomous vehicle.” Wherein the terms “the first vehicle” and “second vehicle” can be interchangeable in a group of vehicles. In this case, the “first vehicle” refers to a vehicle that outputs assistance request, and the “second vehicle” refers a vehicle that provides assistance.)

Regarding to claim 6, the combination of She and Cheaz teaches the vehicle of claim 5.
wherein the prescribed process includes a process of moving the vehicle in accordance with the operation command. ([Par. 0050 – 0051], “The request includes the geolocation of the vehicle and a unique vehicle identifier. Based on the location of the first autonomous vehicle, the server computer obtains at least one gas station with a second vehicle which can recharge or deliver the fuel to the first autonomous vehicle. The second vehicle may be a manned vehicle (SAE levels 0-2or NHTSA levels 1-2) or an autonomous vehicle (greater than level 3). The second vehicle is dispatched to the first autonomous vehicle to provide refueling or recharging… When the second vehicle reaches the first autonomous vehicle, the second vehicle sends a request to the first autonomous vehicle regarding the refueling.” Wherein the terms “the first vehicle” and “second vehicle” can be interchangeable in a group of vehicles. In this case, the “first vehicle” refers to a vehicle that outputs assistance request, and the “second vehicle” refers a vehicle that provides assistance. After receiving the request, the second vehicle moves to the first vehicle’s location to deliver the fuel.)
	

Regarding to claim 13, the combination of She and Cheaz teaches the vehicle of claim 1.
Cheaz further teaches wherein the article provided from the vehicle is in use in the vehicle. ([Par. 0051], “When the second vehicle reaches the first autonomous vehicle, the second vehicle sends a request to the first autonomous vehicle regarding the refueling. The first autonomous vehicle accepts the request and controls the movement (speed, steering, braking, etc. . . . ) of the second vehicle, the connection between the first autonomous vehicle and the second vehicle, and the transfer of the fuel itself from the second vehicle to the first autonomous vehicle.” Wherein the terms “the first vehicle” and “second vehicle” can be interchangeable in a group of vehicles. In this case, the “first vehicle” refers to a vehicle that outputs assistance request, and the “second vehicle” refers a vehicle that provides assistance. This can be interpreted as the second vehicle transfer fuel stored in its fuel tank to the first vehicle to allow the first vehicle has sufficient fuel to travel.)

Regarding to claim 16, the combination of She and Cheaz teaches the vehicle of claim 1.
Cheaz further teaches wherein the article provided from the vehicle is fuel of the vehicle. ([Par. 0051], “When the second vehicle reaches the first autonomous vehicle, the second vehicle sends a request to the first autonomous vehicle regarding the refueling. The first autonomous vehicle accepts the request and controls the movement (speed, steering, braking, etc. . . . ) of the second vehicle, the connection between the first autonomous vehicle and the second vehicle, and the transfer of the fuel itself from the second vehicle to the first autonomous vehicle.” Wherein the terms “the first vehicle” and “second vehicle” can be interchangeable in a group of vehicles. In this case, the “first vehicle” refers to a vehicle that outputs assistance request, and the “second vehicle” refers a vehicle that provides assistance.

Claims 7 – 10, 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of She and Cheaz in view of Newman et al. (Publication No. US 20170225662 A1; hereafter Newman).
Regarding to claim 7, the combination of She and Cheaz teaches the vehicle of claim 5.
The combination of She and Cheaz to command a vehicle to assist a disabled vehicle at the disabled vehicle’s location as described above, but does not explicitly disclose wherein the location includes a location where the vehicle can park.

However, Newman teaches to provide assistance at a location where the vehicle can park. ([Par. 0032], “The second station 46 may be a designated battery replacement location, such as a particular parking location on a street or in a parking lot. A vehicle 10 may stop in the parking location, wait for a service provider to perform a battery replacement operation, and drive away. The service provider maybe a robotic cart which automatically performs the battery replacement operation”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of She and Cheaz to incorporate the teaching of Newman. The modification would have been obvious because by performing vehicle assistance at a location that the vehicle can park, it ensures safety during the support process.  

Regarding to claim 8, the combination of She and Cheaz teaches the vehicle of claim 6. 
Newman further teaches to provide assistance at a location where the vehicle can park. ([Par. 0032], “The second station 46 may be a designated battery replacement location, such as a particular parking location on a street or in a parking lot. A vehicle 10 may stop in the parking location, wait for a service provider to perform a battery replacement operation, and drive away. The service provider maybe a robotic cart which automatically performs the battery replacement operation”)

Regarding to claim 9, the combination of She, Cheaz and Newman teaches the vehicle of claim 7.
Newman further teaches wherein the location includes a factory, a road, or a parking lot. ([Par. 0032], “The second station 46 may be a designated battery replacement location, such as a particular parking location on a street or in a parking lot. A vehicle 10 may stop in the parking location, wait for a service provider to perform a battery replacement operation, and drive away. The service provider maybe a robotic cart which automatically performs the battery replacement operation”)

Regarding to claim 10, the combination of She, Cheaz and Newman teaches the vehicle of claim 8.
wherein the location includes a factory, a road, or a parking lot. ([Par. 0032], “The second station 46 may be a designated battery replacement location, such as a particular parking location on a street or in a parking lot. A vehicle 10 may stop in the parking location, wait for a service provider to perform a battery replacement operation, and drive away. The service provider maybe a robotic cart which automatically performs the battery replacement operation”)

Regarding to claim 14, the combination of She and Cheaz teaches vehicle of claim 1.
Newman further teaches wherein the article provided from the vehicle is one of a plurality of batteries mounted in the vehicle. ([Par. 0031], “service provider may deliver a charged battery pack 20 to a vehicle, replace the vehicles discharged battery pack 20 with the charged battery pack, and haul away the discharged battery pack 20. The first station 44 is thus located wherever the vehicle 10 is located when a battery replacement operation is requested (or other agreed-upon location).”)

Regarding to claim 15, the combination of She and Cheaz teaches the vehicle of claim 13.
Newman further teaches wherein the article provided from the vehicle is one of a plurality of batteries mounted in the vehicle. ([Par. 0031], “service provider may deliver a charged battery pack 20 to a vehicle, replace the vehicles discharged battery pack 20 with the charged battery pack, and haul away the discharged battery pack 20. The first station 44 is thus located wherever the vehicle 10 is located when a battery replacement operation is requested (or other agreed-upon location).”)

Claims 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of She, Cheaz and Newman in view of Worden et al. (Publication No. US 20170089446 A1; hereafter Worden).
Regarding to claim 11, She, Cheaz and Newman teaches the vehicle of claim 7.
the location includes a factory.
	However, Worden teaches a location that a disabled vehicle can receive assistance needed including a factory. ([Par. 0046], “the control system may communicate a signal to an off-board location to automatically schedule repair, inspection, and/or replacement of one or more of the components when the vehicle arrives at a repair facility”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of She, Cheaz and Newman to incorporate the teaching of Worden. The modification would have been obvious because a repair facility has sufficient tools and equipment to perform one or more components replacement to restore ability to travel of the disabled vehicle. 

Regarding to claim 12, the combination of She, Cheaz and Newman teaches the vehicle of claim 8.
Worden further teaches a location that a disabled vehicle can receive assistance needed including a factory. ([Par. 0046], “the control system may communicate a signal to an off-board location to automatically schedule repair, inspection, and/or replacement of one or more of the components when the vehicle arrives at a repair facility”)

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of She and Cheaz in view of Dudar et al. (Publication No. US 20190270387 A1; hereafter Dudar).
Regarding to claim 17, the combination of She and Cheaz teaches the vehicle of claim 1.
the article provided from the vehicle is electric power. 

However, Dudar teaches disclose the article provided from the vehicle is electric power. ([Par. 0005], “in response to receiving a power request, selecting, by the server, one or more of the first vehicles and the second vehicles based on the vehicles characteristics and the power request, and instructing the selected ones of the first vehicles and the second vehicles to proceed to a location associated with the power request”; [Par. 0016], “vehicles include phase converters that electrically couple to the generating systems of other vehicles to provide multi-phase power to the outlet of the vehicle. The phase converter receives input from multiple power generating sources to produce desired multi-phase power”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of She and Cheaz to incorporate the teaching of Dudar. The modification would have been obvious because by providing electric power to a disabled vehicle that outputs power request, it helps to restore ability to travel of the disabled vehicle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                         
	
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668